Case 4:21-cr-00009 Document 48-1 Filed on 03/31/21 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

Vv. Criminal No. 4:21-cr-00009

(4h UG? GG? CGD Wan

ROBERT T. BROCKMAN

DECLARATION OF KATHRYN KENEALLY

I, Kathryn Keneally, declare as follows:

l. I am a member of the bar of the State of New York, the United States
Supreme Court, and various other federal courts. I am a partner of the law firm Jones Day.
counsel for the defendant Robert T. Brockman. I make this Declaration in support of
Defendant Robert T. Brockman’s Motion to Modify Competency Hearing Scheduling
Order.

2. The Competency Hearing Scheduling Order entered by this Court on
February 1, 2021, scheduled a hearing to commence on June 29, 2021, to determine
whether Mr. Brockman may presently be suffering from a mental disease or defect
rendering him mentally incompetent to the extent that he is unable to understand the nature
and consequence of the proceedings against him or to assist properly in his defense. Dkt.
No. 36. (“February 1 Order’). The February 1 Order set April 16, 2021, as the deadline
for the completion of Mr. Brockman’s psychiatric and/or psychological evaluations by the

Government’s experts.

 
Case 4:21-cr-00009 Document 48-1 Filed on 03/31/21 in TXSD Page 2 of 4

3. In accord with the government's requests, Mr. Brockman agreed to submit
to a positron emission tomography (“PET”) scan, an overnight sleep study, a one-day
examination by one of the government’s experts, and three consecutive days for two
additional government experts to interview and examine Mr. Brockman, all of which had
been scheduled to be completed in advance of the April 16, 2021 deadline. Of these
examinations, only the PET Scan, which was administered on March 12, 2021, has been
completed.

4. On Monday. March 15, 2021, Mr. Brockman’s wife, Dorothy, contacted me
to tell me that Mr. Brockman had been taken to the emergency room at Houston Methodist
Hospital on the evening of Sunday, March 14. He was admitted to the Neurosensory Center
in the following days, and remained in the hospital until Friday, March 19.

5. On Thursday, March 25, Mr. Brockman was examined on an outpatient basis
by Dr. Seth Lerner of Baylor College of Medicine, who has been Mr. Brockman’s treating
urologist since 2006. On Friday, March 26, I participated in a call in which Dr. Lerner
described Mr. Brockman’s recent medical issues and current condition, and on Monday,
March 29, I spoke with Dr. James Pool, also of Baylor College of Medicine, who ts Mr.
Brockman’s primary care physician. I have summarized those discussions in paragraphs 6

and 7, below, which I respectfully request be redacted and sealed from the public record of

this Declaration, due to the sensitive medical information provided.

 
Case 4:21-cr-00009 Document 48-1 Filed on 03/31/21 in TXSD Page 3 of 4

 

8. For this reason, we respectfully request an extension of approximately 45

days of all deadlines in the current competency hearing schedule, to allow time for Mr.
Brockman to fully recover from this recent medical event before undergoing the

Government’s psychiatric and psychological evaluations.

 
Case 4:21-cr-00009 Document 48-1 Filed on 03/31/21 in TXSD Page 4 of 4

I declare under penalty of perjury that the foregoing is true and correct.

Executed in New York, New York on March 29, 2021.

ancl

Kat

 
